IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Renner,                     :
                     Appellant      :
                                    :
                  v.                :        No. 1479 C.D. 2017
                                    :
The Court of Common Pleas           :
of Lehigh County, County of Lehigh, :
John J. Sikora and Mark Surovy      :


PER CURIAM                          ORDER

            NOW, December 3, 2018, having considered appellant’s application for

reconsideration/reargument, the application is denied.